DETAILED ACTION
This office action is in response to the correspondence filed on 07/24/2020. This application is a 371 of PCT/JP2019/004110 and has a foreign application JP2018-022518 filed 02/09/2018. Claims 1-10 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/08/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an owner identity confirmation start request unit configured to transmit, an owner identity confirmation request unit configured to transmit, an owner identity confirmation response receiving unit configured to receive, an inter-server owner identity confirmation request unit configured to transmit, an inter-server owner identity confirmation response unit configured to acquire/compare/determine/transmit, an owner identity confirmation response unit configured to transmit, a one time certificate request unit configured to request and acquire in claims 1-8; an inter-server owner identity confirmation request unit configured to… (please see 112(b) rejection below pertaining to not being able to determine if 112(f) is indeed invoked), an inter-server owner identity confirmation response unit configured to acquire, an owner identity confirmation response unit configured to transmit in claim 9.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations: an owner identity confirmation start request unit configured to transmit, an owner identity confirmation request unit configured to transmit, an owner identity confirmation response receiving unit configured to receive, an inter-server owner identity confirmation request unit configured to transmit, an inter-server owner identity confirmation response unit configured to acquire/compare/determine/transmit, an owner identity confirmation response unit configured to transmit, a one time certificate request unit configured to request and acquire in claims 1-8; an inter-server owner identity confirmation response unit configured to acquire, an owner identity confirmation response unit configured to transmit in claim 9 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification is devoid of adequate structure to perform the claimed function. In claims 1-9, the specification states the claimed functions of transmitting requests or responses, receiving requests or responses, acquiring information, comparing information, and determining the same owner are performed by the stated units. There is no disclosure of any particular structure, either explicitly or inherently, to perform these transmitting, receiving, acquiring, comparing, and determining functions. The use of the terms owner identity confirmation start request unit, an owner identity confirmation unit, owner identity confirmation response receiving unit, inter-server owner identity confirmation request unit,  inter-server owner identity confirmation response unit, owner identity confirmation response unit, one time certificate request unit, inter-server owner identity confirmation response unit are not adequate structure for performing the transmitting, receiving, acquiring, comparing, and determining functions because they do not describe a particular structure for performing the functions. As would be recognized by those of ordinary skill in the art, the terms transmitting, receiving, acquiring, comparing, and determining refer to performing some well-known operations on an input and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed functions. In addition, although “one or more computers” is recited in the independent claim 1 preamble, it is unclear that the unit themselves have adequate structures.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation 9 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, regarding to “an inter-server owner identity confirmation request unit”, the language after “configured to” is modified by some act that is ambiguous regarding whether that act is sufficient for performing a function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Regarding independent claim 10, it is unclear as to how the method steps are “in the terminal”.  The claim should likely be amended to recite “by the terminal”.
Appropriate correction is required.


Allowable Subject Matter
Claims 1-10 contain allowable subject matter but remain rejected under 112 rejections (see above).
The following is an examiner’s statement of reasons for allowance:
Wang (US Patent No. 10460098 B1) discloses linking devices using encrypted account identifiers. While Wang discloses comparing the encrypted account information associated with the first device with the encrypted account information associated with the second different device to locate one or more matching one-way encrypted identifiers; determining that the first device and second different device are associated with a same user, and the first device identifier and second different device identifier are linked, it fails to disclose transmitting an inter-server owner identity confirmation request including i) the owner identity confirmation start owner server association information included in the owner identity confirmation request, ii) the owner identity confirmation request owner server association information included in the owner identity confirmation request, and iii) the identity confirmation information of the owner that is identified by the owner identity confirmation request owner server association information and acquired from the storage unit, to a confirmation target terminal management server indicating a management source terminal management server of the terminal identified by the owner identity confirmation start owner server association information; when receiving the inter-server owner identity confirmation request: acquire from the storage unit the identity confirmation information of the owner identified by the owner identity confirmation start owner server association information included in the inter-server owner identity confirmation request, compare the acquired identity confirmation information with the identity confirmation information included in the inter-server owner identity confirmation request, to determine whether or not these indicate the same owner as described in the claims.
Lee (WO 2017018829 A1) discloses an authentication method for enhancing user security or security of Internet of Things (IoT) devices. Lee discloses an authentication method that requires a user input when a first user device and a second user device are devices of the same user. When the user touches 'approval' among the approval or rejection in the authentication request message transmitted to the display of the first user device, the user verifies the authentication approval of the first user device with the second user device registered in an authentication server. Lee fails to disclose transmitting an inter-server owner identity confirmation request including the previous details listed; when receiving the inter-server owner identity confirmation request: acquire from the storage unit the identity confirmation information of the owner identified by the owner identity confirmation start owner server association information included in the inter-server owner identity confirmation request, compare the acquired identity confirmation information with the identity confirmation information included in the inter-server owner identity confirmation request, to determine whether or not these indicate the same owner as described in the claims.
Jøsang (NPL - “User Centric Identity Management”) discloses identity management models to improve the user experience. Jøsang discloses different traditional user identity management models, e.g. Meta User Identity Model, where service providers can share certain identity related data on a common, or meta, level by mapping all service provider specific identifiers to a meta identifier with which for example the credential can be linked. It also proposed a solution to let users store identifiers and credentials from different service providers in a single tamper resistant hardware device which could be a smart card or some other portable personal device to improve the user experience and of strengthening the mutual authentication between users and service providers. While Jøsang discloses different ways to manage multiple user identity that are designed to be cost effective and scalable from the users’ perspective, while at the same time being compatible with traditional identity management systems, it fails to disclose transmitting an inter-server owner identity confirmation request including the previous details listed; when receiving the inter-server owner identity confirmation request: acquire from the storage unit the identity confirmation information of the owner identified by the owner identity confirmation start owner server association information included in the inter-server owner identity confirmation request, compare the acquired identity confirmation information with the identity confirmation information included in the inter-server owner identity confirmation request, to determine whether or not these indicate the same owner as described in the claims.
Therefore, the pending claims are allowable as the prior art of record does not disclose all the combination of features including transmitting an inter-server owner identity confirmation request including the previous details listed; when receiving the inter-server owner identity confirmation request: acquire from the storage unit the identity confirmation information of the owner identified, compare the acquired identity confirmation information with the identity confirmation information included in the inter-server owner identity confirmation request, to determine whether or not these indicate the same owner as described in the claims; nor would it have been obvious to one of ordinary skill in the art to further modify the prior art to include all of the deficient features, as set forth in the allowable claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Troesch; Florian			USPAT		US 10389729 B2	Access control using portable electronic devices
CONTENTI; Alessandro et al.	US-PGPUB	US 20180375665 A1	Device provisioning
Milton; Stephen et al.		US-PGPUB	US 20150199699 A1	User device identifiers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435